t c memo united_states tax_court colin kelly and sharon k kaufman petitioners v commissioner of internal revenue respondent docket no filed date colin kelly kaufman for petitioners john d faucher for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies additions to tax and a penalty as follows additions to tax penalty sec sec sec petitioner year deficiency a a a colin kelly kaufman dollar_figure dollar_figure dollar_figure - sharon k kaufman big_number big_number - colin kelly big_number - - dollar_figure sharon k kaufman - - unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue for decision is whether certain legal fees received by petitioners were taxable when received or were unearned retainers during the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in corpus christi texas at the time that they filed their petition during and petitioner colin kelly kaufman petitioner practiced bankruptcy law in corpus christi petitioner sharon k kaufman worked as the office supervisor in petitioner’s law practice during the years in issue petitioner received payments from clients for work that had been performed and retainers from clients for work to be performed in the future petitioner did not enter into written agreements with the clients explaining the terms under which the retainers were received and applied petitioners did not maintain any books_or_records that indicated which payments received by petitioners were for fees earned and which payments received were retainers or when retainers were earned some retainers were deposited into petitioners’ trust account and amounts from the trust account were later transferred to petitioners’ business or personal accounts for example petitioners transferred dollar_figure relating to del anderson from their trust account to their personal joint account in date and they transferred dollar_figure relating to allan potter from their trust account by check payable to petitioner in date in petitioners transferred a total of dollar_figure relating to allan potter from their trust account to their business account neither petitioner filed a tax_return for until date after the petition in this case was filed and shortly prior to trial petitioners filed a timely return for and filed an amended return on date in date a revenue_agent commenced an audit of petitioners’ income_tax_liability for and the revenue_agent reconstructed petitioners’ income after meeting with petitioners and their representative the revenue_agent did not include deposits into the trust account as income in her reconstruction she did however include transfers from the trust account into petitioners’ business or personal accounts the items that were included as transfers were in many instances identified on written lists of income items provided to the revenue_agent by petitioners or their representative in determining the amount of unreported income the revenue_agent deducted the amounts that q4e- she could identify as reported by petitioners for on their belated return and for opinion petitioners presented no evidence that they are entitled to deductions beyond those allowed by respondent petitioners stipulated that they do not contest any schedule c profit or loss from business_expenses not mentioned in the stipulation petitioners contend that the amount of the penalty and additions to tax determined by respondent should be reduced in accordance with their claims of reduction in their taxable_income petitioners presented neither evidence nor argument about the basis for imposition of the penalty and additions to tax thus they have conceded these issues see eg 89_tc_46 the issue remaining for decision is whether certain legal fees received by petitioners were taxable when received or were unearned retainers during the years in issue petitioners contend that certain rounded dollar amounts included in respondent’s reconstruction of their income for and were unearned retainers rather than taxable_income during the years in issue the only evidence in support of petitioners’ contention is petitioner’s testimony we need not accept uncontroverted testimony at face value if it is improbable unreasonable or questionable see eg 456_f2d_145 6th cir affg tcmemo_1970_335 322_f2d_78 5th cir affg tcmemo_1962_19 or if the totality of the evidence conveys a different impression see 322_f2d_725 3d cir affg tcmemo_1962_132 petitioners argue that respondent erroneously included funds deposited into their trust account as income during the years in issue the revenue_agent testified in detail that only transfers from the trust account and other deposits into petitioners’ business or personal accounts were included in respondent’s reconstruction we accept this testimony which is not controverted in any way petitioners concede that they did not maintain books that would distinguish between earned fees and unearned retainers they belatedly claim that the schedules provided to the revenue_agent during the audit were lists of all receipts rather than lists of income received they argue that the requirement of texas law that they maintain retainers in a separate trust account somehow excuses their failure to keep the amounts segregated or to provide written agreements to their clients their arguments assume contrary to the evidence that identified amounts were shown to be clients’ funds petitioner’s testimony was that he thought it probable that the rounded dollar amounts were not income during the years in which they were received and transferred from the trust account to another account in petitioners’ brief they argue b large rounded off numbers mr kaufman has always contended that bills for work and expenses already done typically total up to odd dollars and cents and that large rounded off amounts such as dollar_figure are much more likely to be retainers for future work than they are to be bills for work and expenses already done paragraph of the petitioners’ pre-trial memorandum and common sense tells you that’s true and that the petitioners’ position is inherently probable and the reason why you would get three checks from the company to make up the dollar_figure amount is that different investors and reinsurers are responsible for different levels of risk at many of these companies so that different typically reinsurer authorizations are required to get money in excess of a certain level say dollar_figure petitioners further show their tendency to rely on speculative afterthought in the following passage from their brief the dollar_figure heqgen mistake the night before trial mr kaufman discovered he was been sic mistaken about a dollar_figure heggen item in so he admitted that to the court but it now occurs to the petitioners after further thought that this mistake did not require the dollar_figure to be income getting it and putting it into the trust account would mean it still was not income though received respondent had a burden to show that it was earned that year as well as received into the trust account petitioner’s uncorroborated testimony is patently unreliable are not persuaded by petitioner’s belated rationalizations and we attempts to exclude from taxable_income amounts that he received during the years in issue without any evidence of limitation on their use we are not persuaded by petitioner’s belated attempts to disavow the lists of income items provided to respondent’s agent during the audit of petitioners’ returns for and petitioners’ inability to prove their contentions is undoubtedly of their own making petitioners are required to maintain records from which their tax_liability may be ascertained in the absence of adequate books_and_records respondent may use a reasonable method such as a bank_deposits analysis to reconstruct petitioners’ income see 64_tc_651 affd 566_f2d_2 6th cir respondent did so in this case contrary to petitioners’ contention respondent does not have to show that legal fees received during a taxable_year were earned during the same year see miller v commissioner tcmemo_1989_128 affd without published opinion 909_f2d_509 8th cir that burden is on petitioners and they have failed to meet it sec_7491 cited by petitioners does not apply because the examination was begun in prior to the effective date of the burden_of_proof rule provided by the section in any event the provisions of sec_7491 would not help petitioners’ case see higbee v commissioner t c date --- - to reflect stipulated adjustments decision will be entered under rule
